DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
 
Response to Amendment
	The amendment filed 07/29/2021 has been entered.  Claims 1-2, 5, 7-15, and 17-19 remain pending.  Claims 20-22 have been added.
The indicated allowability of claim 7 is withdrawn in view of the Double Patenting rejection below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 depends on cancelled claim 4 and is therefore incomplete.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 7-10, 12-15, 18-21 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned U.S. Patent No. 10,590,224. 
Claims 1-2, 5, 7-10, 12-15, 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,590,224 (referred to herein as US ‘224) in view of Kawasaki (US 2004/0122182 A1). The claims of US ‘224 recite a similar curable composition.


    PNG
    media_image1.png
    396
    316
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    364
    media_image2.png
    Greyscale

3 includes CN [0035-0042].  The curing site may also be present in the non-elastomeric segment [0063].  Kawasaki is related to crosslinkable fluoropolymer compositions [0002].  US ‘224 and Kawasaki are analogous art concerned with the same field of endeavor, namely curable fluoropolymer compositions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a nitrile-containing cure-site monomer to the B block, and the motivation to do so would have been as Kawasaki suggests such groups provide a crosslinking point in the branched chain for various crosslinking systems [0035, 0062].  
  	Regarding claim 2, in the first formula of the nitrile monomer, when m = 0 and n is 5, the formula is CF2=CFO(CF2)5CN; in the first formula of the nitrile monomer, when m is 1, and n is 2, the formula is CF2=CFOCF2CF(CF3)OCF2CF2CN; in the fourth formula of the nitrile monomer, when n is 3, the formula is CF2=CFOCF2CF2CF2OCF(CF3)CN; in the first formula of the nitrile monomer, when m is 1 and n is 2, the structure is CF2=CFOCF2CF(CF3)OCF2CF2CN [0035-0039].
	Regarding claim 18, Kawasaki discloses polyol crosslinking [0118].
Claims 1-2, 5, 7-11 and 12-15, 18-19, and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/477019 (referred to hereinafter as US ‘019) in view of Kawasaki (US 2004/0122182 A1). The copending claims recite a similar curable composition.
However, the copending claims do not recite the B block includes a nitrile-containing cure-site monomer.  Kawasaki teaches the elastomeric segment may contain nitrile group-containing monomers:

    PNG
    media_image1.png
    396
    316
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    282
    364
    media_image2.png
    Greyscale

wherein X3 includes CN [0035-0042].  The curing site may also be present in the non-elastomeric segment [0063].  Kawasaki is related to crosslinkable fluoropolymer compositions [0002].  US ‘019 and Kawasaki are analogous art concerned with the same field of endeavor, namely curable fluoropolymer compositions.  It would have been obvious to one of ordinary skill in the art 
  	Regarding claim 2, in the first formula of the nitrile monomer, when m = 0 and n is 5, the formula is CF2=CFO(CF2)5CN; in the first formula of the nitrile monomer, when m is 1, and n is 2, the formula is CF2=CFOCF2CF(CF3)OCF2CF2CN; in the fourth formula of the nitrile monomer, when n is 3, the formula is CF2=CFOCF2CF2CF2OCF(CF3)CN; in the first formula of the nitrile monomer, when m is 1 and n is 2, the structure is CF2=CFOCF2CF(CF3)OCF2CF2CN [0035-0039].
	Regarding claim 18, Kawasaki discloses polyol crosslinking [0118].
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 07/29/2021, with respect to claims 1-2, 8-15, and 17-19 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-2, 8-15, and 17-19 has been withdrawn.  Applicant has shown that the modulus is not an inherent property. 

Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
neither the claims of US ‘224 nor US ‘019 recite the Tg of the B block is less than -30°C.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cheng (WO 88/07063 A1) teaches polymeric blends.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767